
	

114 HR 2456 IH: To amend the Public Health Service Act to ensure the sharing of data generated from research with the public.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2456
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to ensure the sharing of data generated from research with
			 the public.
	
	
 1.Sharing of data generated through NIH-funded researchSection 402 of the Public Health Service Act (42 U.S.C. 282) is amended by adding at the end the following:
			
				(m)Sharing of data generated through NIH-Funded research
 (1)AuthoritySubject to paragraph (2), the Director of NIH may require recipients of the award of an NIH grant or other financial support, provided that the research is fully funded through such grant or other support, to share scientific data generated from research conducted through such support for research purposes.
 (2)LimitationThe Director of NIH shall not require the sharing of data that is inconsistent with applicable law and policy protecting—
 (A)privacy and confidentiality; (B)proprietary interests;
 (C)business confidential information; (D)intellectual property rights; and
 (E)other relevant rights..  